FILED
                            NOT FOR PUBLICATION                             JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEITH E. WIGGINS,                                No. 09-16091

               Petitioner - Appellant,           D.C. No. 1:08-cv-01175-OWW

  v.
                                                 MEMORANDUM *
J. F. SALAZAR,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Keith E. Wiggins appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

       Wiggins contends that the 2006 decision of the Board of Parole Hearings

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“Board”) denying his parole was not supported by “some evidence” of current

dangerousness and, therefore, violated his due process rights. The only federal

right at issue in the parole context is procedural, and the only proper inquiry is

what process the inmate received, not whether the state court decided the case

correctly. See Swarthout v. Cooke, 131 S.Ct. 859, 863 (2011) (per curiam).

Because Wiggins raises no procedural challenges, we affirm.

         Wiggins’s motions for judicial notice, received on November 23, 2009, and

February 22, 2010, respectively, are deemed filed and are denied as moot. His

suggestion for supplemental briefing on the impact of Cooke is also denied.

See Pearson v. Muntz, No. 08-55728, 2011 WL 1238007, at *5 (9th Cir. April 5,

2011).

         AFFIRMED.




                                           2                                    09-16091